DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-20, 30-34, 36, and 40 in the reply filed on 10/13/2021 is acknowledged.
Applicant’s amendment of claims 21, 25, 35, and 37 in the reply filed on 10/13/2021 is acknowledged.
Applicant’s addition of new claims 41-47 in the reply filed on 10/13/2021 is acknowledged.
Claims 21-29, 35, 37-39, and 41-47 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 21-29, 35, 37-39, and 41-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 21, Chan et al., US 2005/0039950 discloses all limitations of claim 21 except for that “the second layer has one or more second ground conductive elements placed along and over the one or more signal traces or placed along and under the one or more signal traces, wherein the first ground conductive elements are located between the one or more signal traces and power conductive elements of the first layer.”  Therefore, the claimed device differs from 
In re Claim 35, Koh et al., US 2007/0257802 taken with Chan et al., US 2005/0039950 discloses all limitations of claim 35 except for that “the integrated circuit has memory contacts for coupling with the memory device, the memory contacts being located at a first side of a particular region of the substrate and being coupled with the one or more signal traces to carry signals from the memory device; and wherein the memory device is attached to the top surface of the substrate at the first side of the particular region of the substrate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 41, prior-art fails to disclose a substrate for coupling to an integrated circuit comprising “a second layer located above or below the first layer, wherein the second layer has one or more second ground conductive elements placed along and over the one or more signal traces or placed along and under the one or more signal traces, wherein the first ground conductive elements and the one or more second ground conductive elements extend along the one or more signal traces on three sides along path of the one or more signal traces through the region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893